Title: From George Washington to Colonel Benedict Arnold, 5 December 1775
From: Washington, George
To: Arnold, Benedict



Dear Sir,
Cambridge 5 Decr 1775

Your Letter of the 8 Ultimo with a Postscript of the 14 from Point Levi, I have had the pleasure to receive—It is not in the power of any man to command success, but you have done more—you have deserved it, & before this I hope, have met with the Laurels which are due to your Toils, in the possession of Quebec—My thanks are due, & sincerely offered to you, for your Enterprizing & persevering spirit—To your brave followers I likewise present them.

I was not unmindful of you or them in the Establishment of a new army—One out of 26 Regiments, (likely Genl Putnams) you are appointed to the Command of, and I have Ordered all the Officers with you, to the one or the other of these Regiments, in the Rank they now bear, that in case they chuse to continue in service, & no appointment take place, where they now are, no disappointment may follow—Nothing very material has happened in this Camp since you left it—Finding we were not likely to do much in the Land way, I fitted out several Privateers [or] rather Armed Vessells in behalf of the Continent, with which we have taken several prizes, to the amount it is supposed of £15,000 Sterling—One of them a valuable Store Ship (but no powder in it) containing a fine Brass mortar 13 Inch—2000 Stand of Arms—Shot &c. &c.
I have no doubt but a juncture of your detachment with the Army under Genl Montgomerie, is effected before this: If so, you will put yourself under his Command and will I am persuaded give him all the Assistance in your power, to finish the Glorious work you begun—That the Almighty may preserve & prosper you in it, is the sincere & fervent prayer of Dr Sir &c.

G. ⟨W.⟩


P.S. You could not be more Surprized than I was, at Enos return with the Division under his Command⟨.⟩ I immediately put him under Arrest & had him tried for Qui⟨tting⟩ the Detachmt without your Orders—He is acquitted on the Scor⟨e⟩ of provision.

